825 F.2d 89
David C. FRAZIER, Plaintiff-Appellant,v.Honorable Frederick J.R. HEEBE, et al., Defendants-Appellees.
No. 84-3706.
United States Court of Appeals,Fifth Circuit.
Aug. 26, 1987.

Cornish F. Hitchcock, Washington, D.C., Gregg L. Spyridon, Lafayette, La., Gary L. Roberts, Pascagoula, Miss., for plaintiff-appellant.
Curtis R. Boisfontaine, Cicero C. Sessions, Sally A. Shushan, New Orleans, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana;  Edwin F. Hunter, Jr., District Judge, Presiding.
On Remand From The Supreme Court of the United States.
Before GOLDBERG, POLITZ, and JOLLY, Circuit Judges.
PER CURIAM:


1
After a bench trial, the district court rejected challenges to the local district court rules of the Eastern District of Louisiana.  We affirmed, Frazier v. Heebe, 788 F.2d 1049 (5th Cir.1986).  The Supreme Court granted certiorari and, exercising its supervisory authority, reversed.    Frazier v. Heebe, --- U.S. ----, 107 S. Ct. 2607, 96 L. Ed. 2d 557 (1987).  We now remand to the district court for entry of a judgment consistent with the decision and mandate of the Supreme Court.